Exhibit 99.1 AGREEMENT OF JOINT FILING This joint filing agreement (this “Agreement”) is made and entered into as of this 26th day of July 2010, by and among The Goldman Sachs Group Inc., Goldman, Sachs & Co., Goldman, Sachs Management GP GmbH, GS Capital Partners VI Fund, L.P., GS Capital Partners VI Offshore Fund, L.P., GS Capital Partners VI Parallel, L.P., GS Capital Partners VI GmbH & Co. KG, GSCP Advisors VI, L.L.C., GSCP VI Offshore Advisors, L.L.C., GS Advisors VI, L.L.C., ProSight Equity Management Inc., ProSight Parallel Investment LLC, ProSight Investment LLC, ProSight Specialty Insurance Group, Inc., ProSight Specialty Insurance Holdings, Inc., PSI Merger Sub Inc., TPG Advisors VI, Inc., David Bonderman and James G. Coulter. The parties to this Agreement hereby agree to prepare jointly and file timely (and otherwise to deliver as appropriate) all filings on any Schedule 13D and any and all amendments thereto and any other document relating thereto (collectively, the “Filings”) required to be filed by them pursuant to the Securities Exchange Act of 1934, as amended (the “Exchange Act”). Each party to this Agreement further agrees and covenants to the other parties that it will fully cooperate with such other parties in the preparation and timely filing (and other delivery) of all such Filings. This agreement may be executed in any number of counterparts, each of which shall be deemed to be an original, but all of which together shall constitute one and the same instrument. IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the date first set forth above. THE GOLDMAN SACHS GROUP, INC. By: /s/ Yvette Kosic Name: Yvette Kosic Title:Attorney-in-fact GOLDMAN, SACHS & CO. By: /s/ Yvette Kosic Name: Yvette Kosic Title:Attorney-in-fact GOLDMAN, SACHS MANAGEMENT GP GMBH By: /s/ Yvette Kosic Name: Yvette Kosic Title:Attorney-in-fact GSCP VI ADVISORS, L.L.C. By: /s/ Yvette Kosic Name: Yvette Kosic Title:Attorney-in-fact Page 50 of 53 GSCP VI OFFSHORE ADVISORS, L.L.C. By: /s/ Yvette Kosic Name: Yvette Kosic Title:Attorney-in-fact GS ADVISORS VI, L.L.C. By: /s/ Yvette Kosic Name: Yvette Kosic Title:Attorney-in-fact GS CAPITAL PARTNERS VI FUND, L.P. By: /s/ Yvette Kosic Name: Yvette Kosic Title:Attorney-in-fact GS CAPITAL PARTNERS VI OFFSHORE FUND, L.P. By: /s/ Yvette Kosic Name: Yvette Kosic Title:Attorney-in-fact GS CAPITAL PARTNERS VI PARALLEL, L.P. By: /s/ Yvette Kosic Name: Yvette Kosic Title:Attorney-in-fact GS CAPITAL PARTNERS VI GMBH & CO. KG By: /s/ Yvette Kosic Name: Yvette Kosic Title:Attorney-in-fact Page 51 of 53 PROSIGHT EQUITY MANAGEMENT INC. By: /s/ Sumit Rajpal Name: Sumit Rajpal Title:President PROSIGHT INVESTMENT LLC By: PROSIGHT EQUITY MANAGEMENT INC., its Managing Member By: /s/ Sumit Rajpal Name: Sumit Rajpal Title:President PROSIGHT PARALLEL INVESTMENT LLC By: PROSIGHT EQUITY MANAGEMENT INC., its Managing Member By: /s/ Sumit Rajpal Name:Sumit Rajpal Title: President PROSIGHT SPECIALTY INSURANCE GROUP, INC. By: /s/ Sumit Rajpal Name: Sumit Rajpal Title:Vice President PROSIGHT SPECIALTY INSURANCE HOLDINGS, INC. By: /s/ Sumit Rajpal Name: Sumit Rajpal Title:Vice President PSI MERGER SUB INC. By: /s/ Sumit Rajpal Name: Sumit Rajpal Title:Vice President Page 52 of 53 TPG ADVISORS VI, INC. By: /s/ Ron Cami Name: Ron Cami Title: Vice President David Bonderman By: /s/ Ron Cami on behalf of David Bonderman (1) Name: Ron Cami on behalf of David Bonderman (1) James G. Coulter By: /s/ Ron Cami on behalf of James G. Coulter (2) Name: Ron Cami on behalf of James G. Coulter (2) (1)Ron Cami is signing on behalf of Mr. Bonderman pursuant to an authorization and designation letter dated July 1, 2010, which is filed as an exhibit herewith. (2)Ron Cami is signing on behalf of Mr. Coulter pursuant to an authorization and designation letter dated July 1, 2010, which is filed as an exhibit herewith.
